PER CURIAM:
Mediante Resolución de 13 de abril de 1981 suspendimos del ejercicio del notariado al Ledo. Reginald J. Barney y ordenamos que entregara al Director de la Oficina de Inspección de Notarías sus protocolos y Registros de Afi-dávit por no haber prestado la fianza notarial correspon-diente.
Ante la omisión del licenciado Barney de hacer la entrega requerida, le ordenamos que mostrara causa por la cual no debía ser disciplinado como abogado. Ante su inacción, el 24 de agosto de 1981 ordenamos al Alguacil General de este Tribunal que se incautara de los protocolos y Registros de Afi-dávit del licenciado Barney, quien entregó los protocolos con excepción de los correspondientes a 1972, 1975 y 1979 que se le habían extraviado. El licenciado Barney se comprometió a continuar su búsqueda.
El 5 de mayo de 1982, al no tener noticias ulteriores de éste, le ordenamos que mostrara causa por la cual no debía ser suspendido del ejercicio de la abogacía. Ante su incompa-*149recencia, mediante Resolución de 3 de junio de 1982, le sus-pendimos indefinidamente del ejercicio de la abogacía.
El 5 de marzo de 1985 el licenciado Barney entregó al Director de la Oficina de Inspección de Notarías los proto-colos correspondientes a 1972 y 1975, los cuales logró localizar. El 7 de junio de 1988 entregó el protocolo correspon-diente a 1979, el cual también había localizado.
El 21 de julio de 1988 el Ledo. Reginald J. Barney presentó una solicitud para que se revocara su suspensión de la práctica de la abogacía. Referida la solicitud a la Comisión de Reputación, luego de investigar y celebrar vista, ésta rindió una resolución que recomendaba, por votación unánime, que se reinstalara al querellado al ejercicio de la abogacía exclu-sivamente.
La Comisión de Reputación concluyó que sus omisiones no han causado daños a terceros, como tampoco lo causó su separación de la profesión ante la actitud responsable adop-tada por él con posterioridad a su separación de la profesión de abogado. Señala, además, que no existen asuntos pen-dientes por razón de su previo ejercicio de la abogacía y el notariado.
Después de analizar y evaluar dicho informe y las demás constancias del expediente, y al tomar en consideración el hecho de que el Ledo. Reginald J. Barney fue separado del ejercicio de la abogacía desde el 3 de junio de 1982 y que ha acreditado ante la Comisión el pago de las cuotas atrasadas al Colegio de Abogados, se concede su solicitud y se le reins-tala a la profesión de abogado.
El Juez Asociado Señor Ortiz no intervino. El Juez Aso-ciado Señor Hernández Denton no intervino.